Citation Nr: 0027147	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, secondary to service-connected bilateral foot 
disorders.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1987 to July 
1990, and from January to February 1991.

This appeal arises from an April 1997 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which denied service 
connection for a bilateral hip disability resulting from the 
veteran's service-connected bilateral foot disorders.  The 
veteran appealed this determination.

In November 1998, the Board of Veterans' Appeals (Board) 
remanded this claim in order to clarify an inconclusive 
medical opinion.  The case has now returned for further 
appellate consideration.


FINDING OF FACT

A bilateral hip disability was not demonstrated in-service, 
and the preponderance of the evidence is against linking a 
current hip disorder to service or a service connected 
disorder.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred or aggravated 
in-service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).

2.  A bilateral hip disorder was not caused or aggravated by 
a service connected disorder.  38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

In preparation for the veteran's entrance into active 
service, she was provided with a comprehensive physical 
examination in April 1987.  She did not report any medical 
history of a bilateral hip disability.  On examination, her 
lower extremities were found to be normal.  However, her feet 
were noted to have pes planus and hallux vagus that was non-
symptomatic.

A review of her service medical records indicates that the 
veteran was seen for complaints of pelvic pain in mid-
December 1987.  The impression was stress syndrome left pubic 
ramus and the veteran was returned to duty on a profile for 
approximately one month.  Her service medical records do not 
indicate any further complaints of pelvic or hip pain.  There 
were numerous complaints of bilateral foot problems.  The 
appellant declined to undergo a separation examination.

By rating decision of December 1990, the RO granted service 
connection for post-operative residuals of a right foot 
disorder.  In a rating decision of April 1997, the RO granted 
service connection for postoperative residuals of a left foot 
disability.  

The veteran was afforded VA orthopedic examinations in 
October 1990 and May 1991, and a VA podiatry examination in 
June 1993.  While she reported significant symptomatology 
regarding her feet, the veteran did not present any problems 
associated with her hips.  No diagnosis was given regarding a 
bilateral hip disability.

In January 1997, the veteran submitted a claim for 
entitlement to service connection for a bilateral hip 
disability resulting from her service-connected bilateral 
foot disorders.  She asserted that for the prior eight to 
nine months her hip joints ached and became painful during 
walking.  The veteran also noted that she had experienced hip 
problems during basic training.

Another VA orthopedic examination was given to the veteran in 
March 1997.  She complained of a deep ache in her hips when 
walking and felt that this was the result of his service-
connected bilateral foot disabilities.  In addition, the 
veteran claimed that she had sustained an "over use" injury 
to her hips during basic training.  On examination 
radiological studies revealed that her hips were within 
normal limits.  The impression was "normal examination of 
the hips at this time."  However, the examiner opined that, 
"[a]t the present time, it is my feeling that because of the 
gait abnormality which she possesses secondary to her feet 
that her hip condition is related and secondary to her bunion 
deformities which have previously been operated on."

In her notice of disagreement of May 1997, the veteran 
alleged that her treating VA physician had informed her that 
her current hip disability was the result of an awkward gait 
caused by her bilateral foot disorders.

The veteran's VA treatment records dated from 1990 to 1997 
were received in August 1997.  These records discussed her 
bilateral foot disorders.  A VA podiatry examination of May 
1998 indicated that the veteran's foot disorders caused her 
to walk with an antalgic gait on the outer portion of her 
feet due to her foot pain.

A VA orthopedic examination was given to the veteran in March 
1999.  She alleged that her current bilateral hip pain had 
started one to two years before.  The veteran identified this 
pain at the anterior groin area and sometimes on the lateral 
side of the hips.  The character of the pain was described as 
dull and aching while sitting, and sharp when walking.  It 
was related by the veteran that she had sustained a hip 
injury ten to eleven years before on a long march in military 
service.  She asserted that her current hip pain was at the 
same location as the hip injury she sustained in the 
military.  The veteran expressed her belief that her current 
hip pain was the result of the abnormal gait caused by her 
bilateral foot disorders.  On examination, the hips had full 
range of motion with the veteran reporting pain and 
discomfort at the extremes of external rotation.  There was 
also an occasional "pop" when the hip was extended from a 
hyperflexed position.  The examiner felt this may be tendon 
friction against a bony protuberance.  Radiological studies 
of the hips failed to reveal any abnormal findings.  The 
examiner noted the following impression:

The findings are mostly subjective, 
however, the only objective findings are 
probable "pop" of the left hip on 
extending the hip from extremes of 
flexion.  It is my impression that it is 
unlikely that her foot condition caused 
any intra-articular pathology in her 
hips.  Whether her "awkward gait" is 
causing any muscle tension on the 
surrounding hip muscles it is hard to 
determine, however, since I do not feel 
any tender points, again this is also 
unlikely she had any tendinitis or 
bursitis from this type of gait.

A report of contact of May 1999 indicated that the VA Medical 
Center was contacted in order to obtain an opinion from the 
treating physician identified by the veteran in her notice of 
disagreement.  In June 1999, another VA physician informed 
the appellant that the physician she identified no longer 
worked at the VA Medical Center.  It was also reported that 
the examiner of March 1999 was no longer available for 
further consultation.  This physician indicated that she was 
the clinician responsible for compensation examination 
functions.  She had made the decision that an orthopedic 
examiner was the best qualified to determine if there was an 
etiological nexus between the veteran's bilateral foot 
disorders and her claimed bilateral hip disability.  This 
physician further opined that "It is not as likely as not 
that the veteran's service-connected foot disabilities have 
caused or aggravated her hip disorder."

In December 1999, an opinion was received from the VA 
examiner that had conducted the March 1997 examination.  He 
reported that in addition to his examination report he had 
reviewed the examination report of March 1999.  This 
physician noted:

In both, the basic history referable to 
the hips is exactly the same and both 
evaluations show that there was no 
evidence of abnormality on examination of 
the hip.  Both mentioned a strange 
station and evidence of gait which was 
related to her foot problems.  Once 
again, it should be pointed out that her 
awkward gait may cause some muscle 
tension around the hip joint.  To the 
best of my knowledge, there are no intra-
articular problems referable to the hip 
itself nor was there any evidence on 
either examination of anything such as a 
bursitis or tendinitis related to the hip 
at the time either examination (sic).  
Therefore, I think it is reasonable to 
state that there is no evidence of her 
foot deformities causing any intra-
articular pathology within the hips at 
this time.

II.  Analysis

As a preliminary matter, in light of Hensley v. West, 212 
F.3d 1255 (Fed.Cir. 2000), the Board finds that the veteran's 
claim to be plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
In this regard, the Board notes that the RO has received all 
available service medical records, the appellant has provided 
all records in her possession, and the United States Army 
Personnel Center has provided all records in their possession 
and advised that no additional records are available.  The 
appellant also has been advised by the RO that her service 
medical records may be incomplete, but she and the RO have 
been unable to supplement the record further.  

In addition, the Board finds that the RO has fully complied 
with its remand instructions of November 1998.  While the 
remand instructions indicated that an opinion on the etiology 
of the veteran's claimed hip disability should be obtained 
from her treating VA physician, the record indicates that 
this physician is no longer working at the identified VA 
Medical Center.  Hence, the Board finds that all reasonable 
development has been undertaken and that the case is ready 
for final appellate consideration.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

In addition, service connection is warranted for a disability 
if it is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  Service 
connection is also warranted when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such that the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the service medical records show that from 
December 16, 1987 through January 6, 1989, the appellant was 
issued a physical profile limitation due to a stress syndrome 
of the left pubic ramus.  No additional left hip area 
disability was reported during service, and at no time were 
right hip symptoms, or a right hip disorder demonstrated.  
The appellant declined to undergo a separation examination.

Postservice, no hip complaints were reported prior to January 
1997, almost six years after separation.  The veteran then 
contended that her service connected bilateral foot disorder 
caused bilateral hip pain.  Significantly, however, the 
preponderance of the competent evidence is against awarding 
service connection for a bilateral hip disorder, and hence, 
the Board is denying this claim.

Supporting the appellant's claim is the report of a March 
1997 orthopedic examination which on the one hand stated that 
the veteran did not have a hip disorder, and on the other 
hand suggested that her hip disability was related and 
secondary to her bunion deformities.  This confusing 
statement has been read in the light most favorable to the 
appellant, hence giving rise to its well grounded status.  
Notably, however, when this same examiner was requested to 
reconcile his opinion in light of the acknowledged absence of 
any current disability, the examiner opined in December 1999 
that the appellant did not show evidence of a current hip 
disability.  Moreover, he found that there were no intra-
articular problems referable to the hip, and no evidence that 
foot deformities caused any intraarticular pathology.  

It is further well to note that on examination by VA in March 
1999, no radiological evidence of any hip disorder was shown, 
and again the examiners found that it was unlikely that her 
foot condition caused any intra-articular hip pathology.  
While there have been suggestions that the appellant may have 
muscle tension around the hip joints, this tension is not 
shown to be in and of itself a current disability.  A grant 
of service connection requires more than just symptoms.  It 
requires evidence of an actual disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  

Therefore, as the only remaining evidence supporting the 
appellant's claim are her own lay statements, statements 
which she is not competent to offer in light of her lack of 
any expertise in the field of medicine, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), the Board finds that 
service connection for a bilateral hip disorder is not in 
order.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for a bilateral hip disability is denied.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

